Name: COMMISSION REGULATION (EEC) No 2970/93 of 28 October 1993 re-establishing the levying of customs duties on products of category 22 (order No 40.0220), originating in the Philippines, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  trade policy;  economic conditions;  Asia and Oceania
 Date Published: nan

 No L 268/ 10 Official Journal of the European Communities 29 . 10 . 93 COMMISSION REGULATION (EEC) No 2970/93 of 28 October 1993 re-establishing the levying of customs duties on products of category 22 (order No 40.0220), originating in the Philippines, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of products of category 22 (order No 40.0220), originating in the Philippines, the relevant ceiling respectively amounts to 649 tonnes ; Whereas on 7 July 1993 imports of the products in ques ­ tion into the Community, originating in the Philippines, countries covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to the Philippines, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Article 1 As from 1 November 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in the Philippines : Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Order No Category(unit) CN code Description 40.0220 22 5508 10 11 Yarn of staple or waste synthetic, fibres not put up (tonnes) 5508 10 19 for retail sale 5509 1 1 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 396, 31 . 12. 1992, p. 1 . 29 . 10 . 93 Official Journal of the European Communities No L 268/ 11 Order No Category(unit) CN code Description 40.0220 5509 59 00 (cont 'd) 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1993. For the Commission Christiane SCRIVENER Member of the Commission